Citation Nr: 9930831	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-13 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 21, 1992, 
for additional compensation based on recognition of a 
dependent spouse and children.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied entitlement to additional compensation 
based on recognition of the veteran's spouse and dependent 
children prior to October 1992.  

The Board in September 1997 remanded the case to the RO for 
further development.  The RO in May 1999 granted an effective 
date of July 21, 1992, for an additional compensation 
allowance for the veteran's spouse and dependent children.  
The veteran was notified of the determination and he has not 
advised VA of an intention to withdraw the appeal.    


FINDINGS OF FACT

1.  The veteran has been in receipt of a disability rating of 
at least 50 percent for service-connected disabilities since 
1971; at that time he was notified at his address of record 
of this entitlement and of additional compensation available 
for a dependent spouse and children.  

2.  In a Vet Center information form he completed on March 
25, 1992, he reported that he was currently married with two 
minor children; this record and other contemporaneous VA 
treatment records were received at the RO in March 1999.

3.  In correspondence to the RO in April 1993, the veteran 
made a claim for additional compensation for his spouse and 
dependent children and the RO in late 1993 granted 
entitlement to the additional compensation from May 1, 1993. 

4.  In August 1995, after review of addition information, the 
RO advised him that payment of additional compensation for 
his spouse and dependent children was effective from October 
1, 1992.

5.  In May 1999, after receipt of additional VA records dated 
in 1992 that included dependency information, the RO granted 
entitlement to the additional compensation for his spouse and 
children from July 21, 1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 21, 
1992, for recognition of the veteran's spouse and dependent 
children for purposes of additional compensation have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.400, 3.401(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran reported no spouse or 
children at the time he filed his initial VA compensation 
claim in 1971.  The RO granted service connection for various 
disabilities in 1971 and a combined rating of at least 50 
percent has remained in effect.  VA correspondence dated in 
March 1971 and April 1971 mailed to his address of record 
advised him of his compensation award.  Enclosed with the 
April 1971 award letter was a VA Form 21-6782.  The form 
included a summary of his VA disability compensation 
entitlement and included printed information explaining 
eligibility criteria for additional compensation for a spouse 
and children.

The veteran in September 1992 filed a compensation claim with 
VA wherein he reported presently participating in a substance 
abuse program at a VA medical facility.  On a VA psychiatric 
examination in November 1992, he reported that he had been 
married to his current spouse for several years and had two 
minor children.  He also reported a brief marriage 20 years 
previously.    


The RO in March 1993 advised the veteran of an increase in 
his compensation award based upon a recently established 
entitlement.  In April 1993 he advised the RO that he had 
been married to his spouse since April 1985 and had two 
children born in 1985 and 1988, respectively.  He stated that 
he was not aware of entitlement to an additional allowance 
for dependents and asked for payment from the date of his 
marriage.

The record shows that by October 1993 the veteran had 
submitted the required documentation to establish entitlement 
for the additional compensation allowance.  Correspondence 
from the RO in October 1993 and December 1993 shows that a 
May 1993 effective date was established for payment.  He 
disagreed with the effective date in August 1994 but did not 
claim a specific date for the allowance at the time.  The RO 
issued a statement of the case that explained the selection 
of the May 1993 effective date.  Thereafter, in early 1995, 
the representative made a request to the RO for various VA 
letters including any correspondence regarding entitlement to 
spouse or dependent benefits.  

In the substantive appeal, the argument in favor of an 
earlier effective date in 1985 relied on notice VA might have 
received of the veteran's marriage in 1985 and the birth of 
his children subsequently, since both children were born at 
military hospitals.  It was argued that actual notice was 
received through VA records in early 1992, specifically in 
April 1992 showing treatment offered to this spouse and 
children.  The argument asserted that the record did not 
contain any VA notice in April 1971 and therefore that the 
veteran never received notice of the dependent compensation 
entitlement.  

Thereafter, the RO in August 1995 completed a review of the 
veteran's claim and adjusted the effective date for payment 
of the additional compensation allowance to October 1992.  He 
was advised of this determination in a supplemental statement 
of the case.  

Pursuant to the Board remand, the RO obtained VA medical 
records that showed the veteran completed a Vet Center 
information form on March 25, 1992, wherein he reported that 
he was currently married and had two minor children.  
Thereafter, the RO reviewed the claim and established 
entitlement to the additional compensation allowance from 
July 21, 1992, the date of the decision in Bell v. Derwinski, 
2 Vet. App. 611 (1992).


Criteria 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written. (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

The effective date for additional compensation or pension for 
dependents shall be the latest of the following dates: (1) 
Date of claim. This term means the following, listed in their 
order of applicability:

(i) Date of veteran's marriage, or birth of his or her child, 
or, adoption of a child, if the evidence of the event is 
received within 1 year of the event; otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within 1 year of the Department of 
Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.  38 U.S.C. 5110(f)); 38 
C.F.R. § 3.401(b).


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of the applicable law and 
regulations as discussed in Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The pertinent records have been obtained and the 
veteran has not referred to relevant outstanding records.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  VA records that 
the Board found necessary for an informed determination were 
obtained pursuant to the remand order.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The law and regulations governing the appropriate effective 
date in general is set out in 38 U.S.C.A. § 5110, and 
specifically for recognition of a spouse and dependent 
children in 38 C.F.R. §§ 3.400, 3.401(b) (1999).  

The regulations provide basically that the effective date 
shall be the latest of the date of claim, in this case of 
marriage, if evidence is received within a year of the event, 
otherwise date of notice of the dependent's existence if 
evidence is received within a year of VA request.  

The basis for the July 21, 1992, effective date for 
recognition of the veteran's spouse and dependent children 
determined by the RO is readily apparent from the record.  
Although it is argued that the effective date therefor should 
be established from 1985, the record does not support an 
earlier date than the one selected by the RO.

A claim for recognition of a spouse or dependent children was 
not initially pursued after the 1971 VA benefit 
determination, which occurred several years before the 
veteran married his present spouse.  Under 38 C.F.R. § 3.401, 
the determinative factor is when entitlement arose, or, in 
other words, when it was established by the evidence that 
dependency existed.  

The RO has assigned an effective date of July 21, 1992, and 
the veteran has appealed to the Board for the assignment of 
an earlier effective date.  The question before the Board is 
whether the evidence shows that the requirements for 
recognition of his current spouse and dependent children were 
met prior to July 21, 1992, under the applicable regulations.  

In view of the record prior to the current effective date, 
the Board finds the preponderance of the evidentiary record 
shows that the veteran did not timely submit required 
evidence.  His marriage or the existence of dependent 
children was not known at a time to permit an effective date 
for their recognition prior to the effective date of July 21, 
1992.  The Board has found no plausible basis for the 
assignment of an effective date earlier than the date 
assigned by the RO, in view of the information on file from 
the veteran received prior to that time.  It is noteworthy 
that the veteran in 1992 first mentioned his current 
marriage, but he did not attempt to establish dependency for 
VA compensation purposes in 1985, approximately 7 years 
earlier.  

The veteran's contention that he was not aware of the 
additional allowance for dependents and spouse is outweighed 
by the contemporaneous administrative record.  There is 
simply no evidence to indicate that VA did not advise him of 
this entitlement as claimed.  

In the Board's opinion, the record confirms that VA in 1971 
advised the veteran of the additional allowance in a form 
letter that explained his compensation entitlement.  Although 
that benefit may not have been applicable to him at the time, 
the numbered form clearly provided notice of the additional 
compensation for a spouse and dependent children.  
Unfortunately, from a review of the claims folder there 
appears to be no plausible basis to find that the veteran 
prosecuted the claim earlier than in 1992.  

The evidence is sufficient to conclude that the veteran 
responded to the RO's request for substantiating 
documentation as to dependency status after the RO was 
apprised of the existence of a spouse and dependent children.  
In view of the contemporaneous VA correspondence, it does not 
appear that his argument regarding due process in VA's duty 
to inform or assist can be sustained.  VA required that 
certain elements of proof were necessary to establish 
entitlement to additional compensation for a spouse and 
dependent children. 

The veteran's argument that VA did not advise him is 
unsustainable from the record.  He has not argued that he was 
misled through award letters that compensation for a spouse 
or children was being included.  Administrative due process 
appears to have been provided and VA was not provided 
evidence necessary to process a claim of dependency earlier 
than 1992.  Fleshman v. West,   
138 F.3d 1429 (Fed. Cir. 1998).  

To resolve situations such as this one in which 
administrative error on the part of VA is asserted, the case 
law has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties".  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement of the appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

The presumption of regularity thus dictates that in the 
normal course of business, the RO would have provided the 
veteran a summary of his compensation entitlement and 
ancillary benefits such as additional compensation for 
dependent children or a spouse when entitlement was initially 
established.  In this case his initial compensation 
entitlement was established in 1971.  There is nothing 
contained in the record to indicate that anything unusual 
happened as to the location of the record which would have 
prevented the RO from following its usual procedures.  
Indeed, the record appears to confirm that the usual 
procedures were followed.  

Correspondence shows sparse communication between the veteran 
and VA from 1976 to 1983 regarding benefit matters.  The 
veteran has not provided any documents in support of a 
dependent spouse at the time of marriage in 1985 or prior to 
1992.  As explained above, the veteran's statement that he 
was unaware of entitlement does not constitute clear evidence 
to the contrary sufficient to rebut the presumption of 
regularity.  

In the absence of any other probative evidence, the Board 
therefore must deny the veteran's claim for an earlier 
effective date on the basis of the absence any information 
regarding marriage or dependent children prior to March 1992.  
As a result of the development completed pursuant to the 
Board remand, the RO relied upon the principle of 
constructive receipt of pertinent documents and thereby 
assigned July 21, 1992, as the earliest effective date under 
the circumstances of this case.  The fact that information 
prior to that date addressed the veteran's marital status is 
not material to the determination.  

The VA General Counsel has opined that when a claim was 
finally denied prior to July 21, 1992, and benefits are 
subsequently awarded in a reopened claim based on evidence 
which was previously in VA's possession but was not actually 
or constructively in the record before the AOJ at the time of 
the prior decision, the effective date of the award would 
generally be the date on which the reopened claim was filed.  
38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and (r).  

However, it should be borne in mind that such records may 
themselves constitute informal claims, which can have 
implications for the effective dates of resulting awards 
under 38 C.F.R. § 3.157.   The decision presently before the 
Board was resolved in accord with this opinion.  The actual 
notice of dependency was not submitted until April 1993, but 
the RO decided that the information in the recently received 
VA records established an informal claim from the effective 
date of the Bell decision, which established the constructive 
receipt rule.  VAOPGCPREC 12-95.   


ORDER

An effective date earlier than July 21, 1992, for additional 
compensation based on recognition of a dependent spouse and 
children is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

